Title: From Alexander Hamilton to Tobias Lear, 6 September 1792
From: Hamilton, Alexander
To: Lear, Tobias


Philadelphia Sepr. 6, 1792
My Dear Sir
I have the pleasure of your letter of the 27 of August, and thank you very much for the trouble you have taken.

We could assure a compensation of 600 Dollars among twelve, and we would consent to an increase of the School to the number requisite to make up the 1000 in the same proportion of compensation—if we did not ourselves prefer to make the addition. This is all that can be now promised. If a competent character is willing to undertake on these terms, the sooner he is here the better.
I am happy to learn the flourishing state of the Country where you are. I believe too, though not in a perfectly equal degree, every part of the country enjoys a large portion of prosperity. But every part of the Country is not happy. The patriots, by way of eminence, will not let them be so. Their creed seems to be that the political like the Celestial heaven is to be obtained “in fear and trembling.”
Mrs. Hamilton has lately given me another boy, who and the Mother are unusually well. She adds to her Complements to you her affect remembrances to Mrs. Lear in which let me join. Truly & with the most cordial esteem & regard I remain
Dr Sir   Your Obed ser
A Hamilton
Tobias Lear Esqr.
